In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00320-CV

KEITH D. AIKENS, Appellant                 §   On Appeal from the 48th District
                                               Court

                                           §   of Tarrant County (048-316423-20)

                                           §   August 25, 2022
V.
                                           §   Memorandum Opinion by Justice
                                               Bassel

                                           §   Concurring and Dissenting
                                               Memorandum Opinion by Justice
CHARLENE K. DUELING, Appellee                  Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
      It is further ordered that Keith D. Aikens shall pay all costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel